DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 12 May 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden.  This is not found persuasive because of the reasons already set forth in the restriction requirement, i.e. the inventions require searching in a different classification areas and also require different and unrelated text searching. For example the method of making in invention II requires searching terms related to the specific LBL alternate assembly process where the product of invention I does not.
The requirement is still deemed proper and is therefore made FINAL.
Note: Claim 1 is found to have allowable subject matter, and claims 8 and 9 may be able to be rejoined if they require all the limitations of the product of claim 1 when it is in condition for allowance.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s): a “conductor, wherein one end of the steel wire is welded to the conductor, and a welding position between the steel wire and the conductor is wrapped with an insulating heat shrinkable tube” (claim 1); “an insulating template, wherein the insulating template is provided with a plurality of uniformly arranged holes, and another end of the steel wire is inserted into the hole of the insulating template” (claim 1); “wherein the conductor is a rainbow flat cable…” (claim 5); and “wherein the array electrode is applied to local corrosion detection and early warning of marine structure steel bars” (claim 10).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claim sets forth “steel wires” (line 3) and also states that “a plurality of the steel wires are provided” (line 4), but then other times in the claim refers to “a steel wire” (lines 6, 7, 10, 12). This is confusing and unclear because it is not known which of the plurality of steel wires “the steel wire” is referring to, or if maybe it is mean to refer to each and every steel wire separately at the same time.
Claims 2-7 and 10 are rejected by their dependence on claim 1.



Allowable Subject Matter
Claims 1-7 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Liu et al. (US 7,413,474) and Tsotsis et al. (US 8,445,788) both disclose steel wires with carbon nanotube film on them. But neither discloses or suggests the limitations of an insulating template provided with a plurality of uniformly arranged holes with an end of one of the steel wires inserted into the template, or the limitations of a conductor with one end of one of the steel wires welded to the conductor and a welding position between the steel wire and the conductor wrapped with an insulating heat shrinkable tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861